83898: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19269: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83898


Short Caption:LEEDS & YORK LLC VS. DIST. CT. (KAPLAN, M.D)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A786579Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLeeds & York LLCBianca V. Gonzalez
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Martin J. Kravitz
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						


Real Party in InterestMichael Kaplan, M.D.Jerome R. Bowen
							(Bowen Law Offices)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


12/10/2021Filing FeeFiling fee paid. E-Payment $250.00 from Martin J. Kravitz. (SC)


12/10/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-35254




12/10/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-35255




12/10/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-35256




12/10/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-35257




12/10/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-35258




12/10/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-35259




12/23/2021Order/ProceduralFiled Order/Answer Writ Petition.  Real Party in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-36586




12/30/2021MotionFiled Petitioner's Motion to Stay. (SC)21-37224




01/06/2022MotionFiled Real Parties in Interest's Response to Petitioner's Motion to Stay. (SC)22-00653




01/14/2022MotionFiled Petitioner's Reply in Support of Motion to Stay. (REJECTED PER NOTICE FILED ON 1/18/22) (SC)


01/18/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-01618




01/19/2022MotionFiled Petitioner's Motion for an Extension to Time to File a Reply in Support of Motion to Stay. (SC)22-01899




01/20/2022MotionFiled Real Party in Interest's Motion to Extend Time to File answer to Petitioner's Writ of Mandamus. (SC)22-02091




02/16/2022MotionFiled Real Party in Interest's Motion to Extend Time to File answer to Petitioner's Writ of Mandamus. (SC)22-05245




02/17/2022MotionFiled Petitioner's Response to Motion for Extension of Time to File Response to Petitioner's Writ of Mandamus. (Second Request) (SC)22-05316




02/25/2022Order/ProceduralFiled Order Granting Motions.  Real Party in Interest's Answer to Petition for Writ due:  March 24, 2022.  (SC)22-06166




03/11/2022Order/ProceduralFiled Order Denying Stay.  We deny the motion to stay the district court proceedings.  (SC)22-07825




03/24/2022Petition/WritFiled Real Party in Interest's Michael Kaplan, M.D.'s Response to Petitioner's Writ of Mandamus. (SC)22-09302




03/24/2022AppendixFiled Real Party in Interest's Michael Kaplan, M.D.'s Appendix, Volume I. (SC)22-09303




04/06/2022Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)22-10772




06/17/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-19269




07/12/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-21865




07/12/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View